                   Case 3:19-mc-80224-JSC Document 29 Filed 10/15/19 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     VERNON UNSWORTH,                                             3:19-mc-80224
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   ELON MUSK                                       )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Ellyde R. Thompson                    , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Elon Musk                                    in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Robert M. Schwartz                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      51 Madison Ave, FL 22                               865 S Figueroa Street
14    New York, NY 10010                                  Los Angeles, CA 90017
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 849-7344                                      (213) 443-3000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ellydethompson@quinnemanuel.com                     robertschwartz@quinnemanuel.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4729687      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/10/19                                               Ellyde R. Thompson
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Ellyde R. Thompson                         is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
         Case 3:19-mc-80224-JSC Document 29 Filed 10/15/19 Page 2 of 2




               apellate ®ibts(ion of tfje Supreme Court
                    of tfje ^tate of J?eto |9orfe
                    Jfirsit HTubtcial ©epartment

          3f, ^us^anna 3^ojasf, Clerk of tf)e Appellate ©ibisfion of
tl)e Supreme Court of tlje ^tate of i^eto gork, jfirsJt Jubtcial
department, certifp tf)at
                 ELLYDE ROKO THOMPSON
toasi bulp licen^eb anb abmitteb to practice          an ^ttornep anb
Coune^ellor at Halo in all tlje courts; of tf)e ^tate of JSetn gork on
3fuue 2, 2009, \}a& bulp taken anb sfubsfcrikeb tbe oatb of office
presfcrikeb bp lab), basi been enrolleb in tje 3^oll of ^ttornepsi anb
Counsfellors; at Habo on file in mp office, Ijas; bulp regisitereb toitl)
tbe abminisftratibe office of tlje courts;, anb accorbing to tlie recorbig
of tills; court is; in goob £;tanbins as; an attornep anb couns;ellor at
lab).
                      31n ^itnes;s; ^b^reof, 31 babe hereunto s;et mp
                         banb anb affixeb tbe s;eal of tbi^ court on
                                      (8>ctober 11, 2019


        371

                                       Clerk of tlje Court
